Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC §101 
1.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
2.    Claims 2-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Subject Matter Eligibility Standard
3.    The examiner contends that, under the judicial exceptions enumerated in the 2019 PEG, to determine the patent-eligibility of an application, a two- part analysis has to be conducted.
Part 1: it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Part 2A: Prong 1: (1) Determine if the claims are directed to an abstract idea or one of the judicial exceptions. Examples of abstract ideas referenced in Alice Corp. include:
1. Certain method of organizing human activity such as Fundamental Economic Practices, Commercial and Legal Interactions, or Managing Personal Behavior or Relationships or Interactions Between People.
2. A mental process.
3. Mathematical relationships/formulas.
Part 2A: Prong 2: determine if the claim as a whole integrates the judicial exception into a practical application.
Part 2B: determine if the claim provides an inventive concept.
Analysis
4. Under Step 1 of the analysis, it is found that the claim indeed recites a series of steps and therefore, is a process - one of the statutory categories.
Under Step 2A (Prong 1), using claim 2 as the representative claim, it is determined that apart from generic hardware and extra-solution activities discussed in Step 2A, Prong 2 below, the claim as a whole recites a method of organizing human activity. For instance, the claim language “executing the selected off-best bid or off-best offer at, respectively, a price worse than the best bid or best offer, and executing the selected two or more off-best displayed bids or two or more off-best displayed offers simultaneously,” is a fundamental economic practice. Fundamental economic practices fall into the category of certain methods of organizing human activity. Thus, the claim recites a judicial exception, i.e., an abstract idea.
Under Step 2A (Prong 2), The examiner further contends that the claim recites a combination of additional elements including “receiving a plurality of bids and offers for a financial instrument; displaying at a display device of a user computer an interface for trading of the financial instrument by a user; display offer information comprising offer listings for trading a plurality of offers for the financial instrument; displaying the bid and offer listings in side-by-side vertical lists at the display device respectively ordered by bid value and offer value, with the best bid positioned associated with the best offer; receiving from the user computer at least one electronic message comprising a selection via the interface of at least one off-best bid or off-best offer and instructions to execute the selected off-best bid or off-best offer;  and determining that the user selected two or more of the off-best displayed bids or two or more of the off-best displayed offers, payment network, display device and communication network, processors and computers.” These additional elements, considered in the context of claim 2 as a whole, do not integrate the abstract idea into a practical application because they simply recite the steps of inputting data, processing data, transmitting and outputting data using a generic computer system. In other words, these additional limitations are recited functionally without technical or technological details on how, i.e., by what algorithm or on what basis/method, the one or more processors is caused to perform these steps. Further, these additional limitations can be reasonably characterized as reciting a patent-ineligible mental process, insignificant extra-solution and post-solution activities. For instance, the limitations “receiving a plurality of bids and offers for a financial instrument and receiving from the user computer at least one electronic message comprising a selection via the interface of at least one off-best bid or off-best offer and instructions to execute the selected off-best bid or off-best offer” are mere data gathering steps considered to be insignificant extra-solution activities. See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). Also, the limitations “displaying at a display device of a user computer an interface for trading of the financial instrument by a user; display offer information comprising offer listings for trading a plurality of offers for the financial instrument; displaying the bid and offer listings in side-by-side vertical lists at the display device respectively ordered by bid value and offer value, with the best bid positioned associated with the best offer” are directed to the insignificant post-solution activity of displaying data (see Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241-42 (Fed. Cir. 2016). In addition, the limitations “omitting display of at least some predetermined price levels between displayed levels; determining that the user selected two or more of the off-best displayed bids or two or more of the off-best displayed offers” are directed to the analysis of data, which is nothing but the automation of mental tasks. See Benson, Bancorp and Cyberphone. Also see Electric Power, 830 F.3d at 1354 (“[W]e have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes”). Lastly, the claimed steps “the plurality of bids and offers being submitted electronically over a communication network by a plurality of computers; wherein the displaying the interface includes: displaying bid information comprising bid listings for trading a plurality of bids for the financial instrument, the bid information comprising a first bid indicia corresponding to a best bid price and at least one other bid indicia corresponding to other bids having off-best bid prices lower than the best bid price; the offer information comprising a first offer indicia corresponding to a best offer price and at least one other offer indicia corresponding to other offers having off-best offer prices higher than the best offer price” are recited to simply further narrow the scope of abstract idea. These recited steps merely describe an intangible property of the data that does affect the examiner’s characterization of the additional limitations as insignificant extra-solution activities and the  automation of mental tasks. Thus, it is determined that claim 2 is not directed to a specific asserted improvement in computer technology or otherwise integrated into a practical application and thus is directed to a judicial exception.
Under Step 2B, it is determined that, taken alone, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer processor— that is, mere instructions to apply a generic computer to the abstract idea. The only hardware or additional elements beyond the abstract idea of claim 1 are the generically recited “payment network ”display device and communication network, processors and computers.” The specification does not point to sufficient evidence that any of these components are anything other than well-understood, routine, and conventional, hardware components or systems being used in their ordinary manner. Thus, applying an exception using a generic computer cannot integrate a judicial exception into a practical application or provide an inventive concept. And looking at the limitations as an ordered combination of elements add nothing that is not already present when looking at the elements taken individually. 
The examiner contends that the ‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.” Diamond v. Diehr, 450 U.S. 175, 188— 89 (1981).” A novel and nonobvious claim directed to a purely abstract idea is, nonetheless, patent ineligible. See Mayo, 566 U.S. at 90.” Specifically, an improvement to an abstract idea cannot be a basis for determining that the claim recites significantly more than an abstract idea. Furthermore, relying on a “processor” to “perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.” OJP Techs., Inc. v. Amazon.com, Inc., 7788 F.3d 1359, 1363 (Fed. Cir. 2015). Accordingly, the examiner concludes that the claim does not recite additional elements that amount to significantly more than the judicial exception within the meaning of the 2019 Guidance. Note: The analysis above applies to all statutory categories of invention. As such, the independent claims otherwise styled as a computer-readable medium encoded to perform specific tasks, machine or manufacture, for example, would be subject to the same analysis. Furthermore, the limitations in the dependent claims are thus subject to the same analysis as in claim 2 and are rejected using the same rationale as in claim 2 above. More specifically, dependent claims 3-6 and 13-15 do not recite additional elements but they merely further narrow the scope of the abstract idea.  Claims 7-11 and 16-18 do recite additional elements, but these additional elements are nothing but the automation of mental tasks and mere data gathering steps considered to be insignificant extra-solution activities. See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). 
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 2-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10810670. Although the claims at issue are not identical, they are not patentably distinct from each other. For example, independent claims 2, 12 and 19 of pending application recite receiving a plurality of bids and offers for a financial instrument; displaying bid and offer information and the execution of selected off-best bid or off-best offer. Similarly, independent claims 1, 11 and 18 of patent ‘670 disclose substantially the same limitations with minor variations that would have been obvious to one of ordinary skill in the art. The same applies to the dependent claims.
Also, claims 2-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10152747. Although the claims at issue are not identical, they are not patentably distinct from each other. For example, independent claims 2, 12 and 19 of pending application recite receiving a plurality of bids and offers for a financial instrument; displaying bid and offer information and the execution of selected off-best bid or off-best offer. Similarly, independent claims 1, 13 and 20 of US Patent ‘747 disclose substantially the same limitations with minor variations that would have been obvious to one of ordinary skill in the art. The same applies to the dependent claims.
Lastly, claims 2-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 8,015,097. Although the claims at issue are not identical, they are not patentably distinct from each other. For example, independent claims 2, 12 and 19 of pending application recite receiving a plurality of bids and offers for a financial instrument; displaying bid and offer information and the execution of selected off-best bid or off-best offer. Similarly, independent claims 1 and 19 of US Patent ‘097 disclose substantially the same limitations with minor variations that would have been obvious to one of ordinary skill in the art. The same applies to the dependent claims.  
Conclusion
A prior art of record (Kaplan et al, US PUB: 2002/0095369), cited but not relied upon, is found pertinent to the claimed subject matter in the following ways: a method and system for anonymously buying and selling a structured financial product over a computer network includes providing a host for receiving information for the offer for sale of a structured financial product from a first client…(see the abstract).
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJO O OYEBISI whose telephone number is (571)272-8298.  The examiner can normally be reached on Monday-Friday, 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached at 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OJO O OYEBISI/Primary Examiner, Art Unit 3697